DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action regarding the 17/214,153 Application is in reply to the Amendment and Remarks filed on September 21, 2021, in which claims 1-2 and 4-8 are amended, claim 3 is cancelled, and claims 1-2 and 4-8 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application and without significantly more than the abstract idea. 
Claim 1 recites:
	
A system for invoking account opportunities for support accounts, the system comprising: a data processing system comprising memory and one or more processors to: receive, from one or more third-party administrator devices by a real-time communication interface compatible with the third-party administrator devices, a plurality of opportunity events indicating modifications for candidate electronic transactions and generated in response to a change to a participant service associated with a participant object; select, in response to receipt of the plurality of opportunity events, the participant object including a support service identifier associated with a support, service at a corresponding one of the third-party administrator devices, and a participant service identifier associated with the participant service; filter the plurality of opportunity events based at least on a first opportunity metric associated with the participant object to construct a plurality of opportunity objects; rank the 
Independent claims 15 and 19 recite similar limitations. The claimed invention is directed to the abstract idea of collecting information, analyzing the information, and determining different results based on the analyses using various computing devices.   
The claims recite subject matter within a statutory category as a machine (claims 1-14), process (claims 15-18), and manufacture (claims 19-20) which recite steps of receive in real-time, from third-party devices, a plurality of opportunity events, select a participant object including a support service identifier and a participant service identifier, filter the plurality of opportunity events based on a first metric to construct a plurality of opportunity objects, rank the opportunity objects based on a second metric, transmit the ranked opportunity objects, receive a selection of one or more of the ranked opportunity objects, generate a link between the participant object and the support service, and authorize the participant object to the support service based on the link.
These steps of select a participant object including a support service identifier and a participant service identifier, filter the plurality of opportunity events based on a first metric to construct a plurality of opportunity objects, rank the opportunity objects based on a second metric, generate a link between the participant object and the support service, and authorize the participant object to the support service based on the link, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Specifically, the claims are directed to matching a participant with a support service. Accordingly, the claim recites an abstract idea.
See MPEP 2106.05(g)). 
The dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 2, 5-7, 16, and 20 reciting particular aspects of the opportunity metrics; claims 3-4 and 17-18 further defining the use of timestamps; claims 8-9 further defining the opportunity event; claim 10, further defining aspects of the support service identifier; claims 11-14, further defining the data-gathering capabilities of the system may be used in methods of organizing human activity to match a participant to a support service). 
The dependent claims also recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. In particular, the additional elements of the independent claims do not integrate the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations that amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a first and second remote connection interface to obtain data, e.g., receiving or transmitting data over a network. See Symantec, MPEP 2106.05(d)(II)(i)). For at least the reasons as stated above, the claims are unpatentable in view of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 3-4, 6-9, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 2005/0234742 A1), in view of Glynn (US 2018/0158090 A1), in further view of Walker et al. (US 2013/0060623 A1). 
Regarding independent claims 1, 15, and 19, Hodgdon discloses a data processing system comprising memory and one or more processors to (Hodgdon teaches a computer processor and storage means; Para. [0025]) receive, a plurality of opportunity events indicating modifications for candidate electronic transactions and generated in response to a change to a participant service associated with a participant object (Hodgdon teaches a user (external data source) submitting a health risk questionnaire, a biomedical result from a biosample test, and/or a biometric measurement, which is equivalent to a plurality of opportunity events; Paras. [0016], [0027], [0065]-[0067]); select, in response to receipt of the plurality of opportunity events, the participant object including a support service identifier associated with a support service (Hodgdon teaches identifying the participant’s health care insurance plan; Paras. [0016], [0065]-[0067]), and a participant service identifier associated with the participant service (Hodgdon teaches providing credit to an identified health spending account linked to the health care insurance plan, thereby identifying a participant service; Para. [0016]); filter the plurality of opportunity events based at least on a first opportunity metric (Hodgdon teaches qualifying the participant for certain benefits using a health score such as for diabetes; Para. [0065]) associated with the participant object to construct a plurality of opportunity objects (Hodgdon teaches available benefits based on different health scores, such as for each Alc level score; Para. [0065]); rank the plurality of opportunity objects based at least on a determination that the opportunity object satisfies a second opportunity metric associated with the participant object (Hodgdon teaches the benefits are ranked in terms of their maintenance requirements, for example based on the frequency of required testing; Para. [0065]).
Hodgdon may not explicitly describe, but Glynn teaches receiving information from one or more third-party administrator devices by a real-time communication interface compatible with the third-party administrator devices (See Glynn at least at Paras. [0004], [0020], [0027], [0032], [0039]-[0045]; Fig. 8).
Hodgdon as modified by Glynn may not explicitly describe, but Walker teaches to transmit, to a computing device linked with the participant object, the ranked plurality of opportunity objects (Walker teaches displaying, within a computing device interface, a list of filtered and ranked offers for a user; [0128]); receive, from the computing device, a selection of one or more of the ranked plurality of opportunity objects (Walker teaches receiving a selection from a user for a presented offer; [0019]); generate, responsive to the selection of the one or more of the ranked opportunity objects, a link between the participant object and the support service (Walker teaches associating the offer with the user’s account upon selection of the offer by the user; [0019]); and authorize, by the real-time communication device (see Glynn at least at Paras. [0004], [0020], [0027], [0032], [0039]-[0045]; Fig. 8) the participant object to the support service based on the link (Walker teaches allowing the user to redeem the offer upon being selected; see [0168] for redemption of the offer and Fig. 23 for the selectable offer; See also Hodgdon at least at Para. [0103]). 



Regarding claims 3 and 17, Hodgdon as modified by Glynn and Walker teaches the limitations of claims 1 and 15. Hodgdon further teaches to filter, by the processor, the opportunity objects based at least partially on a determination that one or more of the opportunity objects satisfy a timestamp threshold associated with the participant object (Hodgdon teaches making an incentive available to the participant after a period of time that the participant has been screened and evaluated; [0045]. This is equivalent to filtering opportunity objects because only available incentives are provided based on a timestamp threshold associated with the participant object).

Regarding claims 4 and 18, Hodgdon as modified by Glynn and Walker teaches the limitations of claims 3 and 17. Hodgdon further discloses the received selection is received at a selection time satisfying the timestamp threshold (Hodgdon teaches a selected incentive is provided after a period of time that the participant has been evaluated, which satisfies a timestamp threshold; [0045]).

Regarding claim 6, Hodgdon as modified by Glynn and Walker teaches the limitations of claim 1. Hodgdon further discloses the first opportunity metric comprises a participant compatibility metric associated with the participant service and the support service (Hodgdon teaches qualifying the participant for certain benefits using a health score such as for diabetes; [0065]. The benefit can be credit added to an identified health spending account (participant service) linked to the participant’s health care insurance plan (support service); [0016)).

Regarding claim 7, Hodgdon as modified by Glynn and Walker teach the limitations of claim 1. Hodgdon further discloses the second opportunity metric comprises a participant interaction metric associated with the participant object and at least one of the opportunity objects (Hodgdon teaches maintenance requirements as a second opportunity metric, for example using the frequency of required testing for diabetes as a metric; [0065)).

Regarding claim 8, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon further discloses the opportunity event comprises a state change of the participant object (Hodgdon teaches a participant submitting a health risk questionnaire, a biomedical result from a biosample test, and/or a biometric 

Regarding claim 9, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon further discloses the opportunity event comprises a state change of the participant service (Hodgdon teaches a health status survey submitted by the participant may add credits to the participant’s health spending accounts; [0045]).

Regarding claim 14, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon further discloses the data processing system is further operable to obtain the opportunity objects by a second remote communication interface (Walker teaches presenting offers to a user by communicating the information over a network; [0021], see [0083] for communication network).

Claims 2, 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 2005/0234742 A1), in view of Glynn (US 2018/0158090 A1), in view of Walker et al. (US 2013/0060623 A1), in further view of Bettencourt-Silva (US 2020/0143273 A1).
Regarding claims 2, 16, and 20, Hodgdon as modified by Glynn and Walker teaches  the limitations of claims 1, 15, and may not explicitly teach, but Bettencourt-the data processing system further comprises a machine learning engine communicatively coupled to the memory and the one or more processors (Bettencourt-Silva teaches a machine learning mechanism in [0097], implemented on a device with processing power and storage space; see [0012] for computer), and is operable to: configure, by the processor, a machine learning engine based at least partially on the received selection of the one or more ranked opportunity objects (Bettencourt-Silva teaches ranking one or more event opportunities, equivalent to ranked opportunity objects; [0070]) by modifying at least one of the first opportunity metric and the second opportunity metric (Bettencourt-Silva teaches the system cognitively identifies different criteria, equivalent to modifying the opportunity metrics, to use when ranking the event opportunities; [0069]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Hodgdon, Glynn and Walker the ability to configure the machine learning engine and also to modify the opportunity metrics as in Bettencourt-Silva with the motivation to improve the data available to the system, as recognized by Bettencourt-Silva in [0025].

Regarding claim 5, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon as modified by Glynn and Walker may not explicitly describe, but Bettencourt-Silva teaches the machine learning engine is further operable to modify at least one of the first opportunity metric and the second opportunity metric (Bettencourt-Silva teaches the system cognitively identifies . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 2005/0234742 A1), in view of Glynn (US 2018/0158090 A1), in view of Walker et al. (US 2013/0060623 A1), in further view of Schmitt et al. (US 2020/0104935 A1).
Regarding claim 10, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon as modified by Glynn and Walker do not explicitly teach, but Schmitt teaches the support service identifier identifies a support record of an individual associated with the support service and the participant service (Schmitt teaches a record of an individual’s health savings account withdrawal history; [0029]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Hodgdon and Walker the ability to identify the support record as in Schmitt with the motivation to provide more high-level information about the user to the system, as recognized by Schmitt in [0006].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 2005/0234742 A1), in view of Glynn (US 2018/0158090 A1), in view of Walker et al. (US 2013/0060623 A1), in further view of Felix et al. (US 2014/0200909 A1).
Regarding claim 11, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon as modified by Glynn and Walker do not explicitly teach, the data processing system is further operable to obtain, by the processor, the support service at a remote support account system (Felix teaches obtaining health plan policies electronically from a provider; [0031]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Hodgdon and Walker the ability to obtain the remote support account system data as in Felix with the motivation to increase the amount of data available to the user, as recognized by Felix in [0004].

Regarding claim 12, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon and Walker do not explicitly teach, but Felix teaches the data processing system is further operable to obtain, by the processor, the participant service at a remote financial account system (Felix teaches obtaining HSA information through a network; [0022]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgdon (US 2005/0234742 A1), in view of Glynn (US 2018/0158090 A1), in view of Walker et al. (US 2013/0060623 A1), in further view of Johnson et al. (US 2014/0257834 A1).
Regarding claim 13, Hodgdon as modified by Glynn and Walker teaches  the limitations of claim 1. Hodgdon as modified by Glynn and Walker do not explicitly teach, but Johnson teaches the data processing system is further operable to obtain the participant object (Johnson teaches obtaining a user’s identification information via a and the participant service identifier by a first remote communication interface (Johnson teaches identifying which HSA a payment should come from through a web portal; [0057]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Hodgdon and Walker the ability to obtain data through the first remote communication interface, with the motivation to better enable consumers of health services to make health care decisions, as recognized by Johnson in [0030]. 

Response to Arguments
	Applicant’s amendments and response filed September 21, 2021 have been fully considered, but they are not persuasive. The following explains why:
	Applicant’s arguments pertaining to prior art rejections are not persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references at pages 10-11 of the Applicant’s Remarks are rendered moot at least in view of new prior art reference, Glynn. As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out or expanding the grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h). Thus, the claims recite an abstract idea. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        02/25/2022


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686